Campbell, J.,
delivered the opinion of the court.
The new promise was made to Mrs. Spengler, a married woman at the time of the promise, and who continued such, and. was a married woman at the time of exhibiting her bill. The Statute of Limitations did not run against her after the new promise. This is the express provision of Code 1871, § 2156, and we are not authorized to disregard it or explain it away, however decided may be the conviction that, with the investiture of married women with all the rights of property and remedies possessed by persons sui juris, they should not have been included among those saved from the bar of the statute for the limitation of actions. We have examined the cases cited by counsel from the reports of decisions in other States on this subject, but feel bound by the unmistakable statutory declaration that persons under coverture shall not be subject to the operation of the Statute of Limitations. This is part of the code of statutes which confers rights and remedies on married women, and can no more be ignored or set aside than can that part of the Code which declares their rights and remedies. Decree affirmed.